UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 5, 2015 Atara Biotherapeutics, Inc. (Exact name of Registrant as Specified in Its Charter) Delaware 001-36548 46-0920988 (State or Other Jurisdictionof Incorporation) (CommissionFile Number) (IRS Employer Identification No.) 701 Gateway Boulevard, Suite 200 South San Francisco, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (650) 278-8930 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On November 5, 2015, Atara Biotherapeutics, Inc. (“Atara”) announced certain financial results for the Third quarter September 30, 2015.A copy of Atara’s press release, titled “Atara Biotherapeutics Announces Third Quarter 2015 Financial Results,” is furnished as Exhibit 99.1 hereto. Item9.01 Financial Statements and Exhibits. (d)Exhibits 99.1Press Release, dated November 5, 2015, titled “Atara Biotherapeutics Announces Third Quarter 2015 Financial Results.”
